BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                           No. 14-12-00530-CV

                   Dallas City Limits Property Co., L.P.

                                    v.

    Austin Jockey Club, Ltd., and KTAGS Downs Holding Company, L.L.C

      (No. 2010-16733 IN 127TH DISTRICT COURT OF HARRIS COUNTY)


   TYPE OF FEE        CHARGES       PAID/DUE          STATUS     PAID BY
      MT FEE           $15.00       12/27/2013         E-PAID      APE
   E-TXGOV FEE          $5.00       10/01/2013         E-PAID      ANT
   E-TXGOV FEE          $5.00       09/19/2013         E-PAID      APE
   E-TXGOV FEE          $5.00       08/06/2013         E-PAID      APE
   E-TXGOV FEE          $5.00       07/31/2013         E-PAID      ANT
   E-TXGOV FEE          $5.00       07/25/2013         E-PAID      ANT
      MT FEE           $10.00       06/25/2013         E-PAID      ANT
   E-TXGOV FEE          $5.00       06/25/2013         E-PAID      ANT
   E-TXGOV FEE          $5.00       06/25/2013         E-PAID      ANT
 SUPP CLK RECORD       $314.00      05/21/2013          PAID       UNK
   E-TXGOV FEE          $5.00       04/05/2013         E-PAID      ANT
   E-TXGOV FEE          $5.00       03/29/2013         E-PAID      AMI
   E-TXGOV FEE          $5.00       03/20/2013         E-PAID      AMI
   E-TXGOV FEE          $5.00       03/06/2013         E-PAID      ANT
   E-TXGOV FEE          $5.00       02/28/2013         E-PAID      ANT
  SUP CLERK REC        $244.00      02/27/2013          PAID       ANT
      MT FEE           $10.00       02/14/2013         E-PAID      ANT
   E-TXGOV FEE          $5.00       02/14/2013         E-PAID      ANT
   E-TXGOV FEE          $5.00       02/01/2013         E-PAID      APE
   E-TXGOV FEE          $5.00       01/31/2013         E-PAID      APE
    E-TXGOV FEE             $5.00      01/29/2013        E-PAID           APE
    E-TXGOV FEE            $10.00      12/21/2012        E-PAID           APE
    E-TXGOV FEE             $5.00      12/21/2012        E-PAID           APE
       MT FEE              $10.00      12/11/2012        E-PAID           APE
    E-TXGOV FEE             $5.00      12/11/2012        E-PAID           APE
    E-TXGOV FEE             $5.00      11/21/2012        E-PAID           ANT
       MT FEE              $10.00      10/19/2012        E-PAID           ANT
    E-TXGOV FEE             $5.00      10/19/2012        E-PAID           ANT
    E-TXGOV FEE             $5.00      10/16/2012        E-PAID           ANT
  CLERK'S RECORD          $2,482.00    09/24/2012         PAID            ANT
    E-TXGOV FEE             $4.00      08/13/2012        E-PAID           ANT
       MT FEE              $10.00      08/09/2012        E-PAID           APE
    E-TXGOV FEE             $4.00      08/09/2012        E-PAID           APE
    E-TXGOV FEE             $4.00      08/06/2012        E-PAID           APE
REPORTER'S RECORD         $3,452.03    07/23/2012         PAID            ANT
       MT FEE              $10.00      07/12/2012        E-PAID           ANT
    E-TXGOV FEE             $4.00      07/12/2012        E-PAID           ANT
    E-TXGOV FEE             $4.00      07/06/2012        E-PAID           ANT
    E-TXGOV FEE             $4.00      06/26/2012        E-PAID           APE
    E-TXGOV FEE             $4.00      06/26/2012        E-PAID           ANT
    E-TXGOV FEE             $4.00      06/22/2012        E-PAID           APE
    E-TXGOV FEE             $4.00      06/21/2012        E-PAID           APE
REPORTER'S RECORD          $396.00     06/14/2012       NOT PAID          ANT
       MT FEE              $10.00      06/11/2012        E-PAID           ANT
       MT FEE              $10.00      06/11/2012        E-PAID           ANT
    E-TXGOV FEE             $4.00      06/11/2012        E-PAID           ANT
    E-TXGOV FEE             $4.00      06/11/2012        E-PAID           ANT
    E-TXGOV FEE             $4.00      06/11/2012        E-PAID           ANT
    E-TXGOV FEE             $4.00      06/06/2012        E-PAID           ANT
    E-TXGOV FEE             $4.00      06/06/2012        E-PAID           ANT
     FILING FEE            $175.00     06/06/2012        E-PAID           ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                 are $7,329.03.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE

                                        2
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                          IN TESTIMONY WHEREOF, witness
                                          my hand and the Seal of the COURT
                                          OF APPEALS for the Fourteenth District
                                          of Texas, May 8, 2015.




                                      3